Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiao et al. (Pub. No.: US 2009/0115718 A1) hereinafter referred to as Qiao.
With respect to Claim 1, Qiao discloses an image processing method (fig. 4; ¶55), comprising: acquiring a display image (fig. 4, item 410; ¶56); dividing the display image to obtain one or more initial local regions (fig. 4, item 420; ¶57); calculating an average brightness value of each of the one or more initial local regions respectively (¶58, “calculating the average brightness of each segment”); and acquiring an output image according to the average brightness value of each of the one or more initial local regions and the display image (fig. 4, item 470; ¶40, “one method is determining three thresholds by calculating the weighted average brightness of the brightness histogram”; ¶62, “there are many methods for adjusting the image signal in the image segment, such as image enhancement algorithm of histogram equalization, which can effectively increases the information amount of image and can perfectly display the image signal”).
With respect to Claim 2, claim 1 is incorporated, Qiao discloses wherein acquiring the output image according to the average brightness value of each of the one or more initial local regions and the display image comprises: creating a brightness pixel image according to a quantity of the one or more initial local regions (¶40, “calculating the brightness histogram of the image; calculating the weighted average brightness of the histogram and indicating it as Ya1; calculating the weighted average brightness of the image whose brightness is in the range of 0-Ya1 and indicating it as Ya2; calculating the weighted average brightness of the image whose brightness is in the range of Ya1-255 and indicating it as Ya3” – a brightness pixel image is interpreted as a histogram); storing the average brightness value of each of the one or more initial local regions in the brightness pixel image respectively (¶54); and composing the brightness pixel image and the display image to obtain the output image (¶62, “there are many methods for adjusting the image signal in the image segment, such as image enhancement algorithm of histogram equalization, which can effectively increases the information amount of image and can perfectly display the image signal” – composing is interpreted as adjusting).
With respect to Claim 7, claim 2 is incorporated, Qiao discloses wherein the brightness pixel image comprises one or more brightness pixels, storing the one or more average brightness values in the brightness pixel image respectively comprises: sequentially filling the one or more average brightness values into the one or more brightness pixels (¶40; ¶41, the histogram represents the brightness pixel image and each range is “filled”).
With respect to Claim 8, claim 7 is incorporated, Qiao discloses wherein sequentially filling the one or more average brightness values into the one or more brightness pixels comprises: taking the one or more average brightness values as grayscale values of respective sub-pixels of the one or more brightness pixels respectively, and sequentially filling the one or more average brightness values into the respective sub-pixels of the one or more brightness pixels(¶40; ¶41, the histogram represents the brightness pixel image and each range is “filled” – the ranges are for example 0-63, 64-127, 128-191, 192-255 and represent grayscale values).
With respect to Claim 13, claim 1 is incorporated, Qiao discloses wherein a texture type of the display image is a two-dimensional texture type (¶51, the display is a two-dimensional texture type since the reference table is two-dimensional), calculating the average brightness value of each of the one or more initial local regions (¶58, “calculating the average brightness of each segment”; ¶64, “fig. 5 includes a further step 520 of transforming the image signal to YUV signal”) respectively comprises: acquiring initial pixel brightness values of a plurality of initial pixels in each initial local region (fig. 5, item 520 and 530; ¶58; ¶65); and calculating the average brightness value corresponding to each initial local region according to the initial pixel brightness values of the plurality of initial pixels in each initial local region (fig. 5, item 530; ¶58).
With respect to Claim 15, claim 1 is incorporated, Qiao discloses wherein a size of each of the one or more initial local regions is variable (¶59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claim 1 above, and further in view of Marsh et al. (Pub. No: US 2018/0090052 A1) hereinafter referred to as Marsh.
With respect to Claim 16, claim 1 is incorporated, although Qiao teaches a backlight brightness adjustment method (fig. 5, item 560); comprising: in a processor (fig. 3, item 125): performing the image processing method according to claim 1; in a display (fig. 3, items 120, 130, and 140); processing the output image by the display to obtain the average brightness value of each of the one or more initial local regions (fig. 5, after item 520 (after transforming the image signal into YUV signal), at item 530); adjusting the backlight brightness of the display according to the average brightness value of each of the one or more initial local regions (fig. 5, item 560); and displaying the output image (fig. 7, displaying the adjusted YUV signal/output image at item 570), Qiao does not mention in a rendering engine: performing the image processing method according to claim 1.
Marsh teaches a display system (fig. 1) includes a rendering engine (fig. 1, item 120), performing an image processing method (¶29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform in a rendering engine instead of a processor, the image processing method according to claim 1, as taught by Marsh, so as to support generating an image from a 2D or 3D model.
With respect to Claim 17, claim 16 is incorporated, Qiao does not teach wherein the display is a virtual reality display or an augmented reality display.
Marsh teaches a display system (fig. 1) includes a rendering engine (fig. 1, item 120), performing an image processing method (¶29); wherein the display is a virtual reality display or an augmented reality display (¶27).

With respect to Claim 20, claim 16 is incorporated, Qiao teaches wherein adjusting backlight brightness of the display according to the average brightness value of each of the one or more initial local regions comprising: calculating a backlight brightness value corresponding to each of the one or more initial local regions according to the average brightness value of each of the one or more initial local regions (figs. 4 and 5, items 440 and 540 respectively; a backlight segment corresponds to an average brightness value of an image segment); and adjusting backlight brightness of the display according to the backlight brightness" value corresponding to each of the one or more initial local regions (figs. 4 and 5, items 440 and 540 respectively; ¶59; ¶65).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao.
With respect to Claim 18, claim 1 is incorporated, the image processing system (fig. 3; ¶29), comprising: an image acquisition device (fig. 3, item 121; ¶32), configured to acquire a display image (¶32); a memory (fig. 3, item 126; ¶54); and a processor (fig. 3, item 125).
Qiao does not explicitly mention the memory is configured to store non-transitory computer readable instructions and the processor is configured to execute the non-transitory computer readable instructions, wherein when the non-transitory computer readable instructions are executed by the processor, the image processing method according to claim 1 is performed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the memory configured to store non-transitory computer readable instructions and the processor configured to execute the non-transitory computer readable instruction, wherein when the non-
With respect to Claim 19, claim 1 is incorporated, Qiao teaches a memory (fig. 3, item 126; ¶54) and a processor (fig. 3, item 125). Qiao does not mention a computer readable storage medium, used for storing non-transitory computer readable instructions, wherein when the non-transitory computer readable instructions are executed by a computer, the Image processing method according to claim 1 is performed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the memory comprise a computer readable storage medium that is used for storing non-transitory computer readable instructions, and a processor comprise a computer such that when the non-transitory computer readable instructions are executed by a computer, the Image processing method according to claim 1 is performed as is customary for LCD apparatuses in the art.

Allowable Subject Matter
Claims 3-6, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches: wherein a texture type of the display image is a render texture type, composing the brightness pixel image and the display image to obtain the output image comprises: converting the texture type of the display image to obtain an intermediate display image, a texture type of the intermediate display image being a two-dimensional texture type; acquiring an intermediate composite region of the intermediate display image; and covering the brightness pixel image on the intermediate composite region to obtain the output image nor do they teach: wherein a texture type of the display nor do they teach: calculating one or more average brightness values of the one or more initial local regions respectively comprises: converting the texture type of the display image to obtain an intermediate display image, a texture type of the intermediate display image being a two-dimensional texture type; dividing the intermediate display image according to the display image and the one or more initial local regions to obtain one or more intermediate local regions of the intermediate display image, the one or more initial local regions being in one-to-one correspondence with the one or more intermediate local regions; and calculating an intermediate average brightness value of each of the one or more intermediate local regions respectively, and the intermediate average brightness value of each of the one or more intermediate local regions being the average brightness value of each of the one or more initial local regions nor do they teach: wherein calculating the average brightness value corresponding to each initial local region according to the initial pixel brightness values of the plurality of initial pixels in each initial local region comprises: averaging the initial pixel brightness values of all initial pixels in each initial local region to obtain the average brightness value corresponding to each initial local region; or selecting N initial pixels in each initial local region, and averaging the initial pixel brightness values of the N initial pixels selected in each initial local region to obtain the average brightness value corresponding to each initial local region, wherein N is a positive integer, and is less than a quantity of all initial pixels in each initial local region.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621   

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621